DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.
 

Claim Objections
The objection to Claim 2 for the limitation “wherein the first group of objects are determined according to the detected pressure as classified into one of the at least withdrawn in light of the amendment of Claim 2.
The objection to Claim 12 for the limitation “wherein the first operation is determined according to the detected pressure as classified into one of the at least withdrawn in light of the cancellation of Claim 12.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2, 4 – 11, and 13 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rimas-Ribikauskas et al. (U.S. PG Pub 2006/0132455).

Regarding Claim 1, Rimas-Ribikauskas et al. teach a method for operating multiple objects (Figure 10, Element 1001.  Paragraph 69 and Figure 15, Element 1501.  Paragraph 76), comprising: 
displaying the multiple objects (Figure 10, Element 1001.  Paragraph 69 and Figure 15, Element 1501.  Paragraph 76) on a display (Figure 2, Element 202.  Paragraph 48), wherein the multiple objects (Figure 10, Element 1001.  Paragraph 69 
detecting, on a pressure-sensitive touchscreen (Figure 2, Element 203.  Paragraph 48) associated with the display (Figure 2, Element 202.  Paragraph 48), pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) and a location (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) generated when a user touches the pressure-sensitive touchscreen (Figure 2, Element 203.  Paragraph 48), wherein the detected pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) is classified into one of at least three pressure levels (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54);
selecting a first operation (Figures 3 - 9, 11 - 14, and 16 - 19; Elements scroll, activation, resizing, selection, shift (scrolling by page), left click, and right click.  Paragraphs 61 – 68, 71 – 75, and 79 – 82) to be performed on a first group (Figures 3 - 9, 11 - 14, and 16 - 19; Elements Selectable objects (disclosed as scrollbars (403), buttons (603 and 604), handles (802), and selected material (1102, 111, 1101, 1204, 1214, 1224, 1305, and 1405).  Paragraphs 61 – 68, 71 – 75, and 79 – 82) of objects in the multiple objects (Figure 10, Element 1001.  Paragraph 69 and Figure 15, Element 1501.  Paragraph 76); and 

wherein the first operation (Figures 3 - 9, 11 - 14, and 16 - 19; Elements scroll, activation, resizing, selection, shift (scrolling by page), left click, and right click.  Paragraphs 61 – 68, 71 – 75, and 79 – 82) and the first group (Figures 3 - 9, 11 - 14, and 16 - 19; Elements Selectable objects (disclosed as scrollbars (403), buttons (603 and 604), handles (802), and selected material (1102, 111, 1101, 1204, 1214, 1224, 1305, and 1405).  Paragraphs 61 – 68, 71 – 75, and 79 – 82) of objects are selected according to (Figures 3 - 9, 11 - 14, and 16 – 19.  Paragraphs 61 – 68, 71 – 75, and 79 – 82) the detected pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) and the location (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54), and 
wherein the first group (Figures 3 - 9, 11 - 14, and 16 - 19; Elements Selectable objects (disclosed as scrollbars (403), buttons (603 and 604), handles (802), and selected material (1102, 111, 1101, 1204, 1214, 1224, 1305, and 1405).  Paragraphs 61 – 68, 71 – 75, and 79 – 82) of objects is selected from among at least three groups of objects (Figure 15, Element 1504.  Paragraph 76) according to the detected pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54), each of the at least 

Regarding Claim 2, Rimas-Ribikauskas et al. teach the method according to claim 1 (See Above), wherein the first group (Figures 3 - 9, 11 - 14, and 16 - 19; Elements Selectable objects (disclosed as scrollbars (403), buttons (603 and 604), handles (802), and selected material (1102, 111, 1101, 1204, 1214, 1224, 1305, and 1405).  Paragraphs 61 – 68, 71 – 75, and 79 – 82) of objects are determined (Seen in Figures 11 – 14) according to the detected pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) as classified into one of the at least three pressure levels (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54), and the first operation (Figures 3 - 9, 11 - 14, and 16 - 19; Elements scroll, activation, resizing, selection, shift 

Regarding Claim 4, Rimas-Ribikauskas et al. teach the method according to claim 1, wherein the first group (Figures 3 - 9, 11 - 14, and 16 - 19; Elements Selectable objects (disclosed as scrollbars (403), buttons (603 and 604), handles (802), and selected material (1102, 111, 1101, 1204, 1214, 1224, 1305, and 1405).  Paragraphs 61 – 68, 71 – 75, and 79 – 82) of objects and the first operation (Figures 3 - 9, 11 - 14, and 16 - 19; Elements scroll, activation, resizing, selection, shift (scrolling by page), left click, and right click.  Paragraphs 61 – 68, 71 – 75, and 79 – 82) are determined according to a combination of (Seen in Figures 16 – 19) the detected pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) as classified into one of the at least three pressure levels (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) and the location (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54).

Regarding Claim 5, Rimas-Ribikauskas et al. teach the method according to claim 1 (See Above), wherein the multiple objects (Figure 10, Element 1001.  Paragraph 69 and Figure 15, Element 1501.  Paragraph 76) are grouped (Seen in Figures 11 – 14) according to displayed locations (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54).

Regarding Claim 6, Rimas-Ribikauskas et al. teach the method according to claim 1 (See Above), wherein the multiple objects (Figure 10, Element 1001.  Paragraph 69 and Figure 15, Element 1501.  Paragraph 76) are grouped (Seen in Figures 4 – 9 and 16 – 19) according to types (Figures 3 - 9 and 16 - 19; Elements Selectable objects (disclosed as scrollbars (403), buttons (603 and 604), and handles (802).  Paragraphs 61 – 68 and 79 – 82).

Regarding Claim 7, Rimas-Ribikauskas et al. teach the method according to claim 1 (See Above), further comprising feeding back (Figure 3, Elements 314, 324, 334, 344, 316, 326, 336, and 346.  Paragraphs 53 – 54) at least one of the first group (Figures 3 - 9, 11 - 14, and 16 - 19; Elements Selectable objects (disclosed as scrollbars (403), buttons (603 and 604), handles (802), and selected material (1102, 111, 1101, 1204, 1214, 1224, 1305, and 1405).  Paragraphs 61 – 68, 71 – 75, and 79 – 82) of objects to be operated or the first operation (Figures 3 - 9, 11 - 14, and 16 - 19; Elements scroll, activation, resizing, selection, shift (scrolling by page), left click, and right click.  Paragraphs 61 – 68, 71 – 75, and 79 – 82) to the user.

Regarding Claim 8, Rimas-Ribikauskas et al. teach the method according to claim 7 (See Above), further comprising detecting confirmation (Figure 3, Elements 314, 324, 334, 344, 316, 326, 336, and 346.  Paragraphs 53 – 54) of the user for at least one of the first group (Figures 3 - 9, 11 - 14, and 16 - 19; Elements Selectable objects (disclosed as scrollbars (403), buttons (603 and 604), handles (802), and selected material (1102, 111, 1101, 1204, 1214, 1224, 1305, and 1405).  Paragraphs 61 – 68, 71 

Regarding Claim 9, Rimas-Ribikauskas et al. teach the method according to claim 8 (See Above), further comprising: 
when at least one of the pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) or the location (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) is changed by the user performing an adjustment (Figures 3 – 9, 11 – 14, and 16 – 19.  Rimas-Ribikauskas et al. teach in Figure 3 that a continuous pressure and each of the other figures disclose changing a condition (location or operation) based on the pressure applied by the user.) among the at least three pressure levels (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) while maintaining a pressing state (Seen in Figure 3) on the pressure-sensitive touchscreen (Figure 2, Element 203.  Paragraph 48), feeding back (Figure 3, Elements 314, 324, 334, 344, 316, 326, 336, and 346.  Paragraphs 53 – 54) at least one of a second group (Figures 3 - 9, 11 - 14, and 16 - 19; Elements Selectable objects (disclosed as scrollbars (403), buttons (603 and 604), handles (802), and selected material (1102, 111, 1101, 1204, 1214, 1224, 1305, and 1405).  Paragraphs 61 – 68, 71 – 75, and 79 – 82) of objects to be operated or a second operation (Figures 3 - 9, 11 - 14, and 16 - 19; Elements scroll, activation, resizing, selection, shift (scrolling by page), left click, and right click.  Paragraphs 61 – 68, 71 – 75, and 79 – 82) to the user; and 


Regarding Claim 10, Rimas-Ribikauskas et al. teach an apparatus, comprising: 
a pressure-sensitive touchscreen (Figure 2, Element 203.  Paragraph 48), the pressure-sensitive touchscreen (Figure 2, Element 203.  Paragraph 48) configured to:
display (Figure 2, Element 202.  Paragraph 48) multiple objects (Figure 10, Element 1001.  Paragraph 69 and Figure 15, Element 1501.  Paragraph 76); and 
detect pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) and a location (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) that are generated when a user touches the pressure-sensitive touchscreen (Figure 2, Element 203.  Paragraph 48), wherein the detected pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) is classified into one of at least three pressure levels (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54);

at least one processor (Figure 1, Element 120.  Paragraph 40), the at least one processor (Figure 1, Element 120.  Paragraph 40) configured to: 
read the pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) and the location (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) from the pressure-sensitive touchscreen (Figure 2, Element 203.  Paragraph 48); 
read the logic and the operations from the memory (Figure 1, Element 130.  Paragraph 40); and 
send, to the pressure-sensitive touchscreen (Figure 2, Element 203.  Paragraph 48) according to the pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) and the location (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54), operation information of a first operation (Figures 3 - 9, 11 - 14, and 16 - 19; Elements scroll, activation, resizing, selection, shift 

Regarding Claim 11, Rimas-Ribikauskas et al. teach the apparatus according to claim 10 (See Above), wherein the first group (Figures 3 - 9, 11 - 14, and 16 - 19; Elements Selectable objects (disclosed as scrollbars (403), buttons (603 and 604), handles (802), and selected material (1102, 111, 1101, 1204, 1214, 1224, 1305, and 1405).  Paragraphs 61 – 68, 71 – 75, and 79 – 82) of objects are determined (Seen in Figures 11 – 14) according to the detected pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) as classified into one of the at least three pressure levels (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54), and the first operation (Figures 3 - 9, 11 - 14, and 16 - 19; Elements scroll, activation, resizing, selection, shift (scrolling by page), left click, and right click.  Paragraphs 61 – 68, 71 – 75, and 79 – 82) is determined (Seen in Figures 11 – 14) according to the location (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54).

Regarding Claim 13, Rimas-Ribikauskas et al. teach the apparatus according to claim 10 (See Above), wherein the first group (Figures 3 - 9, 11 - 14, and 16 - 19; Elements Selectable objects (disclosed as scrollbars (403), buttons (603 and 604), handles (802), and selected material (1102, 111, 1101, 1204, 1214, 1224, 1305, and 1405).  Paragraphs 61 – 68, 71 – 75, and 79 – 82) of objects and the first operation 

Regarding Claim 14, Rimas-Ribikauskas et al. teach the apparatus according to claim 10 (See Above), wherein the multiple objects (Figure 10, Element 1001.  Paragraph 69 and Figure 15, Element 1501.  Paragraph 76) are grouped (Seen in Figures 11 – 14) according to displayed locations (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54).

Regarding Claim 15, Rimas-Ribikauskas et al. teach the apparatus according to claim 10 (See Above), wherein the multiple objects (Figure 10, Element 1001.  Paragraph 69 and Figure 15, Element 1501.  Paragraph 76) are grouped (Seen in Figures 4 – 9 and 16 – 19) according to types (Figures 3 - 9 and 16 - 19; Elements Selectable objects (disclosed as scrollbars (403), buttons (603 and 604), and handles (802).  Paragraphs 61 – 68 and 79 – 82).

Regarding Claim 16, Rimas-Ribikauskas et al. teach the apparatus according to claim 10 (See Above), wherein the pressure-sensitive touchscreen (Figure 2, Element 

Regarding Claim 17, Rimas-Ribikauskas et al. teach the apparatus according to claim 16 (See Above), wherein the pressure-sensitive touchscreen (Figure 2, Element 203.  Paragraph 48) detects confirmation (Figure 3, Elements 314, 324, 334, 344, 316, 326, 336, and 346.  Paragraphs 53 – 54) of the user for at least one of the first group (Figures 3 - 9, 11 - 14, and 16 - 19; Elements Selectable objects (disclosed as scrollbars (403), buttons (603 and 604), handles (802), and selected material (1102, 111, 1101, 1204, 1214, 1224, 1305, and 1405).  Paragraphs 61 – 68, 71 – 75, and 79 – 82) of objects or the first operation (Figures 3 - 9, 11 - 14, and 16 - 19; Elements scroll, activation, resizing, selection, shift (scrolling by page), left click, and right click.  Paragraphs 61 – 68, 71 – 75, and 79 – 82).

Regarding Claim 18, Rimas-Ribikauskas et al. teach the apparatus according to claim 17 (See Above), wherein when at least one of the pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) or the location (Figure 3, Elements 312, 

Regarding Claim 19, Rimas-Ribikauskas et al. teach a display (Figure 2, Element 202.  Paragraph 48) system, comprising: 
a display (Figure 2, Element 202.  Paragraph 48), the display (Figure 2, Element 202.  Paragraph 48) configured to display (Figure 2, Element 202.  Paragraph 48) multiple objects (Figure 10, Element 1001.  Paragraph 69 and Figure 15, Element 1501.  Paragraph 76); 
a memory (Figure 1, Element 130.  Paragraph 40), the memory (Figure 1, Element 130.  Paragraph 40) configured to store logic for grouping the multiple objects (Figure 10, Element 1001.  Paragraph 69 and Figure 15, Element 1501.  Paragraph 76) into different groups (Figures 3 - 9, 11 - 14, and 16 - 19; Elements Selectable objects (disclosed as scrollbars (403), buttons (603 and 604), handles (802), and selected material (1102, 111, 1101, 1204, 1214, 1224, 1305, and 1405) and other displayed material (e.g., displayed material that is not a button or non-selected material.  Paragraphs 61 – 68, 71 – 75, and 79 – 82) and different operations (Figures 3 - 9, 11 - 14, and 16 - 19; Elements scroll, activation, resizing, selection, shift (scrolling by page), left click, and right click.  Paragraphs 61 – 68, 71 – 75, and 79 – 82); 
a communications unit (Figure 1, Element 160.  Paragraph 47) associated with a pressure-sensitive touchscreen (Figure 2, Element 203.  Paragraph 48), the communications unit (Figure 1, Element 160.  Paragraph 47) configured to obtain pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) and a location (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) of a user input that are detected by a pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 
at least one processor (Figure 1, Element 120.  Paragraph 40), the at least one processor (Figure 1, Element 120.  Paragraph 40) configured to: 
read the pressure and the location (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) from the communications unit (Figure 1, Element 160.  Paragraph 47); 
read the logic and the operations from the memory (Figure 1, Element 130.  Paragraph 40); and 
send, to the display (Figure 2, Element 202.  Paragraph 48) according to the obtained pressure (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54) and the location (Figure 3, Elements 312, 322, 332, and 342.  Paragraph 53 - 54), operation information of a first operation (Figures 3 - 9, 11 - 14, and 16 - 19; Elements scroll, activation, resizing, selection, shift (scrolling by page), left click, and right click.  Paragraphs 61 – 68, 71 – 75, and 79 – 82) of the operations that is performed on a first group (Figures 3 - 9, 11 - 14, and 16 - 19; Elements Selectable objects (disclosed as scrollbars (403), buttons (603 and 604), handles (802), and selected material (1102, 111, 1101, 1204, 1214, 1224, 1305, and 1405).  Paragraphs 61 – 68, 71 – 75, and 79 – 82) of objects in the multiple objects (Figure 10, Element 1001.  Paragraph 69 and Figure 15, Element 1501.  Paragraph 76), wherein the first group (Figures 3 - 9, 11 - 14, and 


Response to Arguments
Regarding the first argument, in which the applicant asserts that the prior art of record fails to disclose at least the newly added limitations of at least Claim 1.  The examiner respectfully disagrees with the applicant’s assertion.  The examiner notes that Figures 13 and 14 of Rimas-Ribikauskas et al. discloses a start point (1304) to an end point (1306) of a touch that is used to highlight a grouping of folders (a plurality of objects), word documents, and adobe documents (labeled as 1305 or 1405) that are of a preset type (selectable documents).  Therefore the limitations of the claim have been met.  The Office is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are considered moot in light of the above rejection and/or the response to the first argument.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625